Filed with the Securities and Exchange Commission on December 26, 2013 1933 Act Registration File No. 333-172080 1940 Act File No. 811-22525 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ X ] Pre-Effective Amendment No. [ ] Post-Effective Amendment No. [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ X ] Amendment No. [ X ] (Check appropriate box or boxes.) MANAGED PORTFOLIO SERIES (Exact Name of Registrant as Specified in Charter) 615 East Michigan Street Milwaukee, WI53202 (Address of Principal Executive Offices, including Zip Code) Registrant’s Telephone Number, including Area Code:(414) 287-3700 James R. Arnold, President and Principal Executive Officer Managed Portfolio Series 615 East Michigan Street Milwaukee, WI53202 (Name and Address of Agent for Service) Copy to: Scot E. Draeger, Esq. Bernstein, Shur, Sawyer & Nelson P.A. 100 Middle Street P.O. Box 9729 Portland, ME 04104-5029 As soon as practicable after this Registration Statement is declared effective. (Approximate Date of Proposed Public Offering) It is proposed that this filing will become effective (check appropriate box) [ ] immediately upon filing pursuant to paragraph (b) [ X ] On January 17, 2014 pursuant to paragraph (b) [ ] 60 days after filing pursuant to paragraph (a)(1) [ ] on (date) pursuant to paragraph (a)(1) [ ] 75 days after filing pursuant to paragraph (a)(2) [ ] on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate, check the following box: [ X ] This post-effective amendment designates a new effective date for a previously filed post- effective amendment. EXPLANATORY NOTE Designation of New Effective Date for Previously Filed Post-Effective Amendment Post-Effective Amendment No. 94 (the “Amendment”) was filed pursuant to Rule 485(a)(2) under the Securities Act of 1933, as amended, on October 17, 2013 and pursuant to Rule 485(a)(2) would have become effective on December 31, 2013. This Post-Effective Amendment No. 105 is being filed pursuant to Rule 485(b)(1)(iii) for the sole purpose of designating January 17, 2014 as the new date upon which the Amendment shall become effective. This Post-Effective Amendment No. 105 incorporates by reference the information contained in Parts A, B and C of the Amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, and the Investment Company Act of 1940, as amended, the Registrant certifies that it has duly caused this Registration Statement on Form N-1A to be signed below on its behalf by the undersigned, duly authorized, in the City of Milwaukee and State of Wisconsin, on December 26, 2013. Managed Portfolio Series By: /s/ James R. Arnold James R. Arnold President Pursuant to the requirements of the Securities Act of 1933, as amended, this Registration Statement has been signed below by the following persons in the capacities and on the 26th day of December, 2013. Signature Title /s/ Roel C. Campos* Trustee Roel C. Campos /s/ Robert J. Kern* Trustee Robert J. Kern /s/ David A. Massart* Trustee David A. Massart /s/ Leonard M. Rush* Trustee Leonard M. Rush /s/ David M. Swanson* Trustee David M. Swanson /s/ James R. Arnold President and Principal Executive Officer James R. Arnold /s/ Brian R. Wiedmeyer Treasurer and Principal Financial Officer Brian R. Wiedmeyer *By: /s/ James R. Arnold James R. Arnold, Attorney-In Fact pursuant to Power of Attorney
